Citation Nr: 1122680	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  10-45 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a heart condition, diagnosed as coronary artery disease, to include as secondary to the service connected rheumatic fever.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter, D.B.


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Huntington, West Virginia Department of Veterans' Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in March 2011.  A transcript of that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for rheumatic fever.

2.  The probative evidence of record reflects that the Veteran's currently diagnosed heart condition, to include coronary artery disease, did not originate in service or for many years thereafter, is not related to any incident during active service, and is not directly related to rheumatic fever.


CONCLUSION OF LAW

The criteria for the establishing service connection for heart condition, diagnosed as coronary artery disease, to include as secondary to the service connected rheumatic fever, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for service connection in the January 2010 rating decision, he was provided notice of the VCAA in September 2009.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  This letter also provided the Veteran with information pertaining to the downstream disability rating and effective date elements of his claim.  He was furnished a Statement of the Case in March 2010.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, a VA examination, and statements and testimony from the Veteran and his representative.  While the Veteran indicated in the March 2011 Travel Board hearing that he would submit a statement from his private physician and the record was held open for an additional 30 days, until April 23, 2011, as of this date no additional evidence has been received at the Board.  In a May 2011 letter, the Veteran was informed that his appeal was docketed at the Board and asked him to review the certification letter sent from the RO in April 2011 as it contained important information about sending the Board new evidence and provided a contact telephone number for inquires.  No further communication was received after this letter.  Therefore the Board finds that the duty to assist has been fulfilled.  

Thus, following the March 2011 Travel Board hearing and May 2011 letter the Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases, including cardiovascular-renal diseases, if manifested to a compensable degree within one year after discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progression of the nonservice connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current heart condition is the result of his service connected rheumatic fever for which he was treated during his active service.  

Service treatment reports reflect that the Veteran was treated for acute rheumatic fever and admitted to a hospital in May 1943.  An October 1943 clinical record noted that the Veteran was convalescent for 28 days from August 1943 to September 1943 and his condition upon completion of the case was noted to improve.  At this time no transfer diagnosis was confirmed.  In January 1944 the Veteran was examined for any residuals of rheumatic fever with findings of no history of joint aches or pain during the six months following completion of hospitalization, a normal location of heart boundaries, normal heart sounds, no murmurs, maintained compensation, and no indication for repeating based upon an electrographic study.  At this time the Veteran was found to be fit for duty by the examining service medical officer.  An April 1946 separation examination notes that the Veteran had rheumatic fever while stationed at Camp Crowder in 1943 and it was noted that, at the present time, he did not have any wound, injury or disease which was disabling.  A clinical evaluation of the cardiovascular system was normal with no significant abnormalities were noted by chest X-ray.  

Private medical records from November 1982 to August 2009 and VA outpatient treatment reports from March 2008 to June 2009 reflect that the Veteran was initially treated for a heart-related condition in July 2007 when a private echocardiogram (ECG) report revealed abnormal findings.  The Veteran was thereafter provided another private ECG report in August 2007 which also revealed abnormal findings.  An August 2007 private medical report noted in the impression that resting bradycardia at this point was asymptomatic.  In September 2007, a private physician diagnosed the Veteran with acute myocardial infarction versus chest pain rule out significant left anterior descending artery (LAD) disease.  A subsequent September 2007 private treatment report noted that a stress test was to be performed in the next three months to follow up on celiac cavernous artery disease and right coronary artery disease.  Subsequent private and VA medical records reflect that the Veteran was diagnosed with and treated for aortic sclerosis without stenosis, mild aortic insufficiency, severe mid LAD disease, and coronary artery disease.  

In July 2009 the Veteran's private treating physician, Dr. M., stated that the Veteran had mild aortic insufficiency which could be due to rheumatic fever or aortic sclerosis due to aging.  Thereafter, Dr. M. provided a statement in August 2009, noting that the Veteran was found to have vessel (illegible) and aortic sclerosis with aortic insufficiency and he gave a history of rheumatic fever while in service.  

In a December 2009 VA examination, the Veteran reported that he had rheumatic fever in 1943 when he was stationed at Camp Crowder, Missouri and was hospitalized for one month.  He then stated that he had a heart attack back in September 2007 and a cardiac catheterization performed at this time revealed that he had a coronary artery blockage.  A subsequent cardiac catheterization performed in May 2009 was normal.  The Veteran denied palpitation, congestive heart failure, passing out, stroke, transient ischemic attacks, coronary artery bypass grafting, valvular heart disease, endocarditis, and pericarditis, but did note symptoms of lightheadedness, especially when he stood after prolonged sitting.  He was diagnosed with coronary artery disease with status post stent placement.  The examiner opined, based upon a review of the claims file, that the Veteran's coronary artery disease was not caused by or related to his rheumatic fever when he was back in active service in 1943.  He explained that the Veteran had documented rheumatic fever when he was in active service back in 1943 and, in reviewing the medical literature, there was no data or evidence to support a cause and effect relationship between the rheumatic fever and coronary artery disease. The examiner found that coronary artery disease was more likely from his age, sedentary employment, male gender, and hyperlipidemia.  

In a January 2010 notice of disagreement (NOD) the Veteran claimed, based upon information in the Merck Manual, that his rheumatic fever he had in service caused rheumatic heart disease.  He also stated, with respect to the January 2010 rating decision which denied his claim for service connection for coronary artery disease, that rheumatic fever and coronary artery disease were not related but rheumatic fever was directly related to rheumatic heart disease.  

In conjunction with a January 2011 VA form 646, the Veteran's representative submitted treatise information from the Mayo Clinic regarding the symptoms and complications of rheumatic fever.  

In a March 2011 Travel Board hearing, the Veteran testified that he was hospitalized for 90 days during his active service for rheumatic fever.  He reported that in 1946, when he got out of service, there were no residuals that were discussed by any physicians and he was not being followed for rheumatic fever.  The Veteran testified that his physicians began to talk to him about issues with his heart in 1948, though no opinion related his heart to rheumatic fever at this time.  Both the Veteran and his representative reported that in the past couple of years he was provided testing with echocardiograms in which the testers had asked him if he had rheumatic fever in the past.  He also argued that his prior VA examination was not a good examination.  The Veteran testified that his private physicians have not told him his current problems were the result of his rheumatic fever.  Finally, he reported that he had rheumatic fever while in service, that he was sent overseas after he had gotten over rheumatic fever, that he began to have heart problems shortly after service, and that he continued to have treatment for heart problems ever since that time.  

After a careful review of the record, and as discussed in detail below, the Board concludes that entitlement to service connection a heart condition, diagnosed as coronary artery disease, to include as secondary to the service connected rheumatic fever, is not warranted.  While the Veteran has a current diagnoses of heart conditions, including coronary artery disease, aortic sclerosis without stenosis, mild aortic insufficiency, and severe mid LAD disease, the probative lay and medical evidence of record does not reflect that this disability had its onset during his active service, was manifested to a compensable within one year of his active service, and there is no probative evidence of a nexus between the Veteran's currently diagnosed coronary artery disease and either his active service or the service connected rheumatic fever.

With respect to the Veteran's contentions that the rheumatic fever he had in service caused rheumatic heart disease rather than coronary artery disease and that rheumatic fever was directly related to rheumatic heart disease per the Merck Manual, the Board finds that the medical evidence of record does not reflect that he has been diagnosed with rheumatic heart disease at any time since his separation from active service.  Thus in the absence of proof of a present rheumatic heart disease disability there can be no valid claim for service connection based upon rheumatic heart disease.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

Considering the treatise information submitted in January 2011, the Board finds that, while this information generally provides the symptoms and complications of rheumatic fever, it does not specifically discuss the Veteran's current heart condition.  Moreover, this information does not provide evidence that the Veteran's currently diagnosed heart condition manifested during active service or within one year of active service or that the current heart condition, to include coronary artery disease, is related to his active service or service connected rheumatic fever.  

Turning to the question of service incurrence, the Board finds that there is no satisfactory evidence in the record that establishes that any current heart condition, to include coronary artery disease, had its onset during the Veteran's period of active duty service.  In this regard, the Board observes that the January 1944 examination for residuals of rheumatic fever revealed no indication for repeating based upon an electrographic study and the Veteran was found to be fit for duty by the examining service medical officer.  Moreover, the April 1946 separation examination notes that the Veteran had rheumatic fever while stationed at Camp Crowder in 1943, that he did not have any wound, injury or disease which was disabling at the present time, and a clinical evaluation of the cardiovascular system was normal with no significant abnormalities were noted by chest X-ray.  As such, the Board finds that the Veteran's current heart condition, to include coronary artery disease, did not have its onset during the Veteran's active service.  

The Board finds that the earliest post service treatment of heart disease of record is from a July 2007 ECG report showing abnormal findings and was initially diagnosed in September 2007 with acute myocardial infarction versus chest pain rule out significant LAD disease.  The Board notes that this initial treatment was approximately 61 years after his discharge from active service.  Moreover, per the Veteran's testimony in March 2011, he stated he was not followed for rheumatic fever following his active service and his physicians initially discussed issues with his heart in 1948, approximately two years after his separation from active service.  

Although the Veteran has been service connected for rheumatic fever since April 1946, he does not currently have rheumatic fever.  Per the Veteran's service treatment records, he was treated in service for rheumatic fever with no subsequent manifestations of this disability in service.  The post-service medical evidence also does not demonstrate that the Veteran had any recurrence of rheumatic fever since his active service.  Therefore, the matter of service connection for coronary artery disease as secondary to the service connected rheumatic fever is addressed as whether the Veteran's current heart condition, to include coronary artery disease, is related to the rheumatic fever he had during his active service.  

In this case, the Board finds that there is no probative evidence of a nexus between the Veteran's active service and his current heart condition, to include coronary artery disease.  In this regard, the Board notes that the July 2009 and August 2009 statements by the Veteran's private treating physician, Dr. M., reflect that the Veteran gave a history of rheumatic fever while in service and Dr. M. found that the Veteran's mild aortic insufficiency could be due to rheumatic fever or aortic sclerosis due to aging.  While this opinion indicated a possibility of a relationship between the Veteran's mild aortic insufficiency and rheumatic fever, it also indicated the possibility of a relationship to aortic sclerosis due to aging with no conclusive opinion or rationale provided.  Therefore, this opinion is not adequate to provide a nexus to the Veteran's active service or treatment for rheumatic fever during his active service.  

In addition, the December 2009 VA examiner concluded, based upon a review of the claims file, the Veteran's history, and a physical examination, that the Veteran's coronary artery disease was not caused by or related to his rheumatic fever when he was back in active service in 1943, explaining that the Veteran had documented rheumatic fever when he was in active service back in 1943, there was no data or evidence to support a cause and effect relationship between the rheumatic fever and coronary artery disease, and that coronary artery disease was more likely from age, sedentary employment, male gender, and hyperlipidemia.  The Board notes that this examination and opinion are also supported by the medical evidence of record, including the Veteran's service treatment reports and the private and VA medical records of treatment for a heart condition.  In fact, the July 2009 opinion furnished by Dr. M., also indicates the possibility that the Veteran's mild aortic insufficiency could be due to aortic sclerosis due to aging.  Finally, there is no evidence of record contrary to the VA examiners' conclusions.  While the July 2009 statement by Dr. M. also indicated a possible relationship between mild aortic insufficiency and rheumatic fever, this statement was found to be inadequate as it only indicated a possibility of a relationship and also indicated another possible etiology of mild aortic insufficiency due to aortic sclerosis due to aging with no conclusory statement or rationale supporting either of the possibilities he furnished.  

Thus, the Board finds the VA examiner to be competent and credible in his assessment and accordingly, finds the VA examiner's opinion to be of great probative value.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

With respect to the Veteran's testimony that he began to have heart problems shortly after service, approximately in 1948, and that he continued to have treatment for heart problems ever since that time, the Board notes that the Veteran is competent to report a continuity of symptomatology, and that report can serve to provide the needed evidence of a nexus between the current disability and the disease or injury in service.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board must, however, weigh a veteran's reports against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board acknowledges the Veteran's statements that that he began to have symptoms of heart problems and treatment for such since 1948; however, that the Veteran is not competent to specify that any symptoms of heart problems are, in fact, related to his current heart condition, to include coronary artery disease, as this would constitute a medical conclusion which he is not competent to make.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  

While the lay statements made by the Veteran found to be competent to report that he began to have symptoms of heart problems and treatment for such since 1948, the Board finds that these statements are not credible as they are inconsistent with the other medical evidence of record, namely the post service medical records and the December 2009 VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  In this regard, the Board finds that the December 2009 VA examiner whom the Board finds credible and has afforded great probative value to the examination and opinion, has concluded that the Veteran's diagnosed coronary artery disease was not caused by or related to his rheumatic fever when he was back in active service in 1943, finding that there was no data or evidence to support a cause and effect relationship between the rheumatic fever and coronary artery disease, and that coronary artery disease was more likely from age, sedentary employment, male gender, and hyperlipidemia.  Moreover, the December 2009 VA examiner's opinion, which the Board has assessed as credible and afforded great probative value, was based upon a review of the claims file, the Veteran's history, and a physical examination.  

In addition, the Board points out that the post service medical evidence, which includes private treatment reports dating as far back as November 1982, is absent of any treatment for the Veteran's heart following his discharge from active service until July 2007 when he had an abnormal ECG, approximately 61 years after his discharge from active service.  See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) ("in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity").  Thus, as the lay statements by the Veteran not found to be credible, the Board affords them no probative value.  

Therefore, as there is no credible and probative evidence of a nexus between any currently diagnosed heart condition, to include coronary artery disease, and either the Veteran's active service or his rheumatic fever treated in active service, the preponderance of the evidence is against a finding that the Veteran's heart condition, diagnosed as coronary artery disease, is related to his active service or his service connected rheumatic fever.  Accordingly, the claim for service connection for a heart condition, diagnosed as coronary artery disease, to include as secondary to the service connected rheumatic fever, is denied.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a heart condition, diagnosed as coronary artery disease, to include as secondary to the service connected rheumatic fever, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


